Order entered August 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00859-CV

  IN RE: BURNING BUSH MISSIONARY BAPTIST CHURCH, INC., AND BURNING
             BUSH ACADEMY AFFORDABLE DAYCARE, Relators


                         On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-19-00422-2

                                         ORDER
       Relators failed to comply with rules 52.3(k) and 52.7 of the Texas Rules of Appellate

Procedures. Accordingly, Relators are ORDERED to file an appendix which includes all of the

items required by rule 52.3(k) and a record which complies with rule 52.7 within seven days of

the date of the order.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE